Exhibit 10.4
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (this “Amendment”) is entered into
between Waste Management, Inc. (the “Company”) and Duane C. Woods (“Executive”),
effective as of January 1, 2011.
     WHEREAS, the Company and the Executive have previously entered into that
certain Employment Agreement dated October 20, 2004, as amended (the
“Agreement”); and
     WHEREAS, Section 19 of the Agreement provides that the Agreement may be
amended only by a written agreement signed by the parties to the Agreement;
     NOW, THEREFORE, the parties hereto hereby approve and adopt this Amendment
to the Agreement as follows:
     1. The text of Section 4(b) of the Agreement is deleted and the following
language is placed in lieu thereof:
“(b) Annual Bonus. Executive will continue to participate in the Company’s
annual incentive compensation plan, as established by the Management Development
and Compensation Committee of the Board (the “Compensation Committee”) from time
to time. Beginning January 1, 2011 and continuing for the remainder of the
Employment Period, Executive’s target annual bonus will be seventy-five percent
(75%) of his Base Salary in effect for such year (the “Target Bonus”), and his
actual annual bonus may range from 0% to 150% of Base Salary (i.e., a maximum
possible bonus of two times the Target Bonus). The amount of such annual bonus,
if any, will be based upon (i) the achievement of certain financial performance
goals, as may be established and approved by the Compensation Committee, and
(ii) the achievement of personal performance goals as may be established by
Executive’s immediate supervisor.”
     2. Except as amended, the Agreement shall remain in full force and effect
in accordance with its terms.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Amendment effective
as of the date first specified above.

              /s/ Duane C. Woods     Duane C. Woods            WASTE MANAGEMENT,
INC.
    By:   /s/ David P. Steiner       David P. Steiner      Chief Executive
Officer     

